Title: From John Adams to William Stephens Smith, 14 December 1813
From: Adams, John
To: Smith, William Stephens



Dear Smith
Quincy December 14 1813

It gave me great pleasure to be informed of your punctual arrival at the head quarters of good Principles and of good dispositions as I hope; of too little experience as I fear; and of too much eloquence as I certainly know.
I need not quote to you “Dum Roma deliberat periat Seguntum.” My memory furnishes enough of examples of more modern date and nearer home. Canada was lost 35 or 36 years ago by wrangles in Congress by eternal opposition and debate upon every question. I then thought those delays and embarrassments were studied and practiced by the Peace party, for we had, a peace party then as we have now, for the deliberate purpose of defeating all our measures. as the Mass peace party are actuated by the same principles and stimulated by the same motives now, as then, I hope they will not have the same success. You will impute it to the imbecillity of age if I say that Rhetorick and Oratory, Metaphysicks and Chicane were as well understood and as skillfully practiced then as they are now. I cannot say that all the disasters of the revolutionary War were attributed to Congress. Deliberation and execution, are commonly pretty equally marked with imperfection. Counsel and action are all performed by Men.
In my just and necessary war with France the Democrats told the people that I was about to “harness them in Taxes” that I was about to take from them “all they had” How many Buckles and Leathers are now preparing for us? Let them come. There is not an horse that will be more galled by them than myself—Yet as I see and acknowledge the necessity I will not object, thought I should be obliged to sell the few acres I possess. All this Rhodomontade. I now am serious, every disaster and disgrace we have suffered, has been caused by want of conviction of the necessity of power on the Lakes and Rivers—Three of four Gunboats have defeated Wilkinson! Ships have defeated Hampton. Cut down Oaks and Pines; make ships if they last but one year, command very Lake and River. Till this is done Millions of Money thousands of lives will be expended to no purpose, by the disgrace of our counsels and arms. Varnum is President of the Senate!
Be cool! be patient! be resigned! Your Career will not be long any more than that of
John Adams